Citation Nr: 0725071	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from March 1970 to March 
1974 and from February 1991 to April 1991.  The veteran also 
was a member of the Air National Guard from January 1981 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDING OF FACT

The October 2004 examination results constitute Level IV 
hearing on the right and Level II hearing on the left; the 
March 2005 examination results constitute Level I hearing in 
both ears; the January 2006 examination results constitute 
Level II hearing in both ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in December 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  The VCAA 
letter informed the claimant that additional information or 
evidence was needed to support the initial service connection 
claim and asked the claimant to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for bilateral hearing loss be granted.  In a March 
2005 rating decision, the RO granted service connection for 
bilateral hearing loss and the issue on appeal concerns the 
claim of entitlement to a higher evaluation for this now 
service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for bilateral hearing loss in March 2005 
rating decision and assigned an initial noncompensable 
disability rating effective October 2004 (date of claim).  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial noncompensable disability rating 
and is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a July 2005 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b), to include in a March 2006 letter.  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The claimant's pertinent post-service medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in October 2004, 
March 2005, and January 2006.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Unites 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran was afforded VA audiological evaluation in 
October 2004.  Puretone 


thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
55
N/A
60
LEFT

55
55
N/A
60

The average in the right ear was 55 and the average in the 
left ear was 56.66.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 84 
percent in the left ear.  The examiner stated that the 
veteran had moderate to moderately severe sensorineural 
hearing loss with moderately impaired speech recognition in 
the right ear and moderate to moderately severe sensorineural 
hearing loss with mildly impaired speech recognition in the 
left ear.  

The veteran was afforded VA audiological evaluation in March 
2005.  Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
45
40
35
LEFT

45
45
50
45

The average in the right ear was 38.75 and in the left ear 
was 46.25.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 92 percent in 
the left ear.  The examiner stated that the veteran had 
sensorineural hearing loss in both ears.  

Thereafter, the veteran contacted VA regarding hearing aids.  

In January 2006, the veteran was afforded VA audiological 
evaluation in March 


2005.  Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
45
50
45
LEFT

50
50
55
50

The average in the right ear was 45 and in the left ear was 
51.25.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and of 84 percent in the left 
ear.  The examiner stated that the veteran had sensorineural 
hearing loss in both ears.  

The veteran maintains that he has difficulty hearing as well 
as understanding speech.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins were a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report having decreased hearing 
and that he does not understand speech well.  He is also 
credible in those statements.  However, he is not competent 
to provide an opinion regarding his exact audiological 
findings at various Hertz levels or of his speech recognition 
scores as these matters require medical expertise which he 
does not possess.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

Under the rating criteria, the October 2004 examination 
results constitute Level IV hearing on the right and Level II 
hearing on the left.  When combined, the result is a non-
compensable or 0 percent disability evaluation.  On the March 
2005 examination, the veteran had Level I hearing in both 
ears which equates to a non-compensable or 0 percent 
disability evaluation.  On the January 2006 examination, the 
veteran had Level II hearing in both ears which also equates 
to a non-compensable or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examinations 
yielded results warranting a non-compensable rating 
throughout the appeal period.  This objective evidence is 
more persuasive with regard to the level of disability under 
the rating schedule as it specifically pertains to those 
rating criteria.  The veteran's representative has argued 
that the testing was performed in a controlled sound 
environment.  However, VA regulations set forth specific 
requirements for the conduct of audiology examinations used 
to rate hearing loss.  38 C.F.R. § 4.85(a); see also 38 
C.F.R. § 4.85(b)-(d) (2006).  The representative has not 
identified the way in which the VA examination failed to 
comply with the regulatory requirements.  Those regulations 
anticipate that examinations will be conducted in a 
controlled environment.  59 Fed. Reg. 17296 (Apr. 12, 1994).  
They also recognize that in certain exceptional circumstances 
examinations in a controlled environment would not adequately 
portray the level of hearing impairment under ordinary 
conditions of life.  Id.  For that reason, VA adopted 38 
C.F.R. § 4.86 to evaluate those exceptional patterns of 
hearing loss.  Id.  The representative has not cited any 
authority for the proposition that testing in a soundproof 
room or controlled sound environment is inadequate to 
determine the effects of hearing loss under the ordinary 
conditions of life absent an exceptional pattern of hearing 
loss.  In any event, the precise conduct of hearing 
examinations is the province of state licensed audiologists 
who possess the necessary expertise to determine how best to 
conduct hearing examinations.  The Board does not possess the 
necessary expertise to second guess those determinations 
except to ensure that the examinations are conducted in 
accordance with the requirements of the regulations.

The representative also asserted that 38 C.F.R. § 3.321 is 
for application.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, however, the evidence does not show that the 
veteran's bilateral hearing loss has caused marked 
interference with employment or has required frequent 
hospitalizations.  There have been no hospitalizations.  The 
veteran's hearing on the examinations was noncompensable.  
Although he has reported that he has some interference in his 
ability to communicate which he is competent and credible to 
report, given the examination reports, the interference is 
not marked and he has not submitted any supporting evidence 
constituting marked interference.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 



ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


